Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because labels “O 1S”, “C1s”, “Ag3d” and “survey” in Figure 4A and 4D should be corrected to “0 1s”, “C 1s”, “Ag 3d” and “survey of sample surface” respectively according to BRIEF DESCRIPTION OF THE DRAWINGS on page 5 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Recitation of “FIG. 4B is 1s” in Page 5, Line 29 of the specification should be corrected to “FIG. 4B is C 1s”.    
Appropriate correction is required.
Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
Step b) of claim 8 is missing “to” between “the charcoal-silver nitrate solution” and “a suitable container”.  
Claim 10 is missing a period at the end of sentence.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Karumuri et al., Materials Letters 109 (2013) 83-87 (hereinafter referred to as “Karumuri”) in view of Apalangya et al., Applied Surface Science 295 (2015) 109-114 (hereinafter referred to as “Apalalngya”).
Karumuri teaches a water filtration system comprising silver nanoparticles (AgNP) immobilized to porous carbon substrates e.g. carbon foam as robust materials for chemical-free water disinfection and bacterial degradation of more than 99% in filtration mode (see Fig.  1; abstract; 2. Materials and procedures and 3. Testing the efficiency of filter system on page 84; 4. Results and discussion on page 85; 5. Summary on page 86).
Claim 1 differs from the water filtration system of Karumuri in reciting calcium carbonate silver nanoparticles (CCSN).
Apalangya teaches antimicrobial water filtration hybrid material from bio source calcium carbonate and silver nanoparticles (see Fig. 1; abstract; section 1.1.-1.3 on page 109; section 
It would have been obvious to a person of ordinary skill in the art to incorporate known CCSN in the water filtration system of Kaumuri for enhanced antimicrobial activity of CCSN as suggested by Apalangya (see section 2.6 on page 113).
Regarding claim 2, Karumuri teaches silver nanoparticles immobilized on the porous carbon solid matrix (see (see Fig.  1; abstract; 2. Materials and procedures and 3. Testing the efficiency of filter system on page 84; 4. Results and discussion on page 85; 5. Summary on page 86).  Claim 2 is product by process claim.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, Apalangya teaches a wet ball milling process which precludes the use of toxic reducing agents which could pose environmental concern (see section 1.3, 2.6; Fig. 1).
Regarding claim 3, Apalangya teaches that calcium carbonate in the CCSN is isolated from egg shells (see section 1.2).
	Claim 4 differs from Karumuri in reciting that the ratio of AgNP immobilized on a porous carbon solid matrix and CCSN is present in a ratio of 50:50 ratio.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the ratio of AgNP immobilized on a porous carbon solid matrix and CCSN  since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 
Claim 5 differs from Karumuri in reciting that the porous carbon solid matrix comprises carbon nanoparticles.
Karumuri teaches that the antibacterial effectiveness can be enhanced in future by increasing surface area of support structures, silver loading, enhanced wettability with water (see section 5).
Apalangya teaches that as the size of the eggshell particles is reduced to nano size, a larger surface to volume ratio of the calcium carbonate is exposed (see section 2.1).
It would have been obvious to a person of ordinary skill in the art to use carbon nanoparticles as porous carbon solid matrix of Karumuri to increase surface area of the support structure for enhanced antibacterial effectiveness as suggested by Apalangya (see section 2.1)  and Kaumuri (see section 5).
Regarding claim 6, Karumuri teaches that the silver nanoparticles are between the diameter from 2-25 nm which overlaps the claimed range of 10-35 nm.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I. 
Regarding claim 7, Apalangya teaches that the CCSN are between the size of 5-20 nm (see abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2009/0218266 A1 teaches a water filtration system comprising a combination of two components in ion delivery system:

US 2015/0056260 A1 teaches silver nanoparticles on active charcoal prepared by doping silver nitrate on polymer bead, carbonize the silver nanoparticle doped polymer bead to form a porous silver nanoparticle activated carbon bead (see Fig. 1; paragraphs 17-35).   
US Patent No. 9.809,466 B2 teaches water filtration silver nanoparticles on active charcoal prepared by doping silver on polymer bead, carbonize the silver nanoparticle doped polymer bead to form a porous silver nanoparticle activated carbon bead and ball milling the activated beads (see Fig. 1; col. 3, line 49 – col. 8, line 24).   
US 2017/0209347 A1 teaches an antimicrobial particulate composition comprising silver nanoparticles immobilized onto calcium carbonate (see paragraphs [0033], [0050]-[0051]).
US 2009/0107925 A1 teaches a water filter comprising silver and copper nanoparticles coated onto microporous carbon (see paragraphs [0034]-[0035], Table 2).  
Booshehri et al., Chemical Engineering Journal 230 (2013) 251-259, teaches silver nanoparticles/multi-walled carbon nanotubes coating on hollow fiber membrane (see abstract; section 2.1).
Srinivasan et al., Carbon 57 (2013) 1-10, teach plasma treated activated carbon impregnated with silver nanoparticles (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142.  The examiner can normally be reached on Maxi Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
3/25/21